JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED APRIL 30, 2014 (Expressed in Canadian Dollars) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Directors of Jet Metal Corp. (formerly Crosshair Energy Corporation) We have audited the accompanying consolidated financial statements of Jet Metal Corp. (formerly Crosshair Energy Corporation), which comprise the consolidated statements of financial position as of April 30, 2014 and 2013, and the related consolidated statements of operations and comprehensive loss, cash flows and changes in equity, for the years ended April30, 2014 and 2013 and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. 1200- 609 Granville Street, P.O. Box 10372, Pacific Centre, Vancouver, B.C., Canada V7Y 1G6 Telephone (604) 687-0947 Fax (604) 687-6172 Opinion In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of Jet Metal Corp. (formerly Crosshair Energy Corporation) as at April 30, 2014 and 2013 and its financial performance and its cash flows for the years ended April 30, 2014 and 2013 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the consolidated financial statements which indicate that Jet Metal Corp. (formerly Crosshair Energy Corporation) has suffered recurring losses from operations and has a net capital deficiency.These matters, along with the other matters set forth in Note 1, indicate the existence of material uncertainties that raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants August 22, 2014 JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Expressed in Canadian Dollars) APRIL 30, 2014 APRIL 30, 2013 ASSETS Current assets Cash and cash equivalents $ $ Marketable securities (Note 4) Receivables Prepaid expenses Reclamation bonds (Note 6) Equipment (Note 5) Exploration and evaluation assets (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 11) Future reclamation provisions (Note 7) Equity Capital stock (Note 9) Reserves Deficit ) ) $ $ Nature of operations and going concern (Note 1) Subsequent events (Note 16) Approved on August 22, 2014 on behalf of the Board of Directors: "Jay Sujir” Director “Stewart Wallis” Director Jay Sujir Stewart Wallis The accompanying notes are an integral part of these consolidated financial statements. 1 JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) EXPENSES Audit and accounting $ $ Consulting - Depreciation (Note 5) Director fees - Exploration and evaluation (Note 6) Impairment of exploration and evaluation assets (Note 6) Insurance Interest (Note 7) Investor relations Legal Management fees Office and administration Project development costs - Rent Share-based compensation (recovery) (Note 9) ) Transfer agent and filing fees Travel Wages and salaries ) ) Finance income Gain on foreign exchange Impairment of reclamation bonds (Note 6) ) - Loss on asset disposition - ) Other income - flow through premium (Note 8) - Unrealized loss on marketable securities (Note 4) Loss and comprehensive loss for the year $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 2 JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the year $ ) $ ) Items not affecting cash: Change in future reclamation estimates ) - Depreciation Impairment of exploration and evaluation assets Impairment of reclamation bonds - Interest Loss on asset disposition - Other income – flow through premium - ) Share-based compensation (recovery) ) Unrealized gain on foreign exchange ) - Unrealized loss on marketable securities Non-cash working capital item changes: Receivables Prepaid expenses Payables and accrued liabilities ) Due to related parties Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of exploration and evaluation assets - ) Acquisition of equipment - ) Proceeds from sale of equipment - Proceeds from sale of marketable securities - Reclamation costs incurred ) - Refund of reclamation bonds - Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Share issue costs - ) Net change in cash and cash equivalents during the year ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Cash and cash equivalents Cash $ $ Liquid short term investments $ $ Cash (paid) received for Interest $
